
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1868
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To temporarily extend the programs under
		  the Higher Education Act of 1965, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Second Higher Education Extension Act
			 of 2007.
		2.Extension of programsSection 2(a) of the Higher Education
			 Extension Act of 2005 (Public Law 109–81;
			 20 U.S.C.
			 1001 note) is amended by striking July 31, 2007
			 and inserting October 31, 2007.
		3.Rule of constructionNothing in this Act, or in the Higher
			 Education Extension Act of 2005 as amended by this Act, shall be construed to
			 limit or otherwise alter the authorizations of appropriations for, or the
			 durations of, programs contained in the amendments made by the Higher Education
			 Reconciliation Act of 2005 (Public Law
			 109–171) to the provisions of the Higher Education Act of 1965
			 and the Taxpayer-Teacher Protection Act of 2004.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
